Citation Nr: 0024112	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.  He served in the Republic of Vietnam and 
received the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota.


FINDING OF FACT

The claims of entitlement to service connection for a left 
knee disorder and bilateral hearing loss are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for left knee 
disorder and bilateral hearing loss are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a left knee 
disorder and for bilateral hearing loss.  He maintains that 
the left knee disorder pre-existed service and was aggravated 
during active duty.  Furthermore, he maintains that he was 
exposed to acoustic trauma during combat, which caused his 
current bilateral hearing loss.  The legal question to be 
answered initially, however, is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of them.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

The law provides that service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection any disease or injury 
alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).

In Libertine v. Brown, 9 Vet. App. 521 (1996), the Court 
discussed the relationship between the decision made by the 
United States Court of Appeals for the Federal Circuit in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), and the 
decision the Court made in Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Libertine Court adopted the position that the 
Federal Circuit's Collette decision did not affect the 
medical nexus requirement.  Caluza.  Therefore, competent 
medical evidence is still required to show that the veteran's 
claimed disability is etiologically related to service.  
Libertine; Arms v. West, 12 Vet. App. 188 (1999). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when: 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Board acknowledges that the veteran engaged in combat in 
service and finds that his account of left knee trouble and 
exposure to acoustic trauma during his service in the 
Republic of Vietnam is credible and consistent with the 
circumstances of such service.  38 U.S.C.A. § 1154(b); 
Collette.  His DD Form 214 reflects that he served in the 
Republic of Vietnam and he received the Combat Infantry 
Badge.

After carefully reviewing the evidence of record, however, 
the Board finds that the veteran has not presented competent 
evidence to establish that either his left knee disorder or 
current bilateral hearing loss had its onset during his 
active duty service, or that either disorder was aggravated 
by service; and hence, the claims must be denied as not well 
grounded.

With respect to his left knee, the pre-service medical 
evidence of record shows that the veteran tore the lateral 
cartilage in his left knee in 1961 while wrestling in high 
school.  In an August 1995 letter, Harold Basinger, M.D., the 
veteran's private physician, reported that since the injury 
in 1961 the left lateral cartilage had become dislodged on 
occasion.  Dr. Basinger concluded that, although surgery 
might have helped at that time, it was not necessary.  In 
September 1967 another private physician reported that the 
veteran was treated in October 1966 for a locked left knee 
but declined to have surgery.  Likewise, according to an 
October 1967 pre-induction medical report, despite the 
history of a left knee injury, the diagnosis and x-rays were 
negative for pathology.  The October 1967 pre-induction 
examination report notes a history of a left knee injury with 
no abnormality shown.  Thus, health care professionals prior 
to service found that the left knee disorder at issue existed 
prior to enlistment.  Therefore, any presumption that the 
appellant was sound at enlistment has been rebutted.  
38 U.S.C.A. § 1111 (West 1991).  Again, however, the 
appellant does not contest the fact that the claimed disorder 
existed prior to service.

Turning then to whether the claim for a left knee disorder is 
well grounded under a theory of aggravation the Board 
observes that the Caluza decision also applies to a claim 
based on the theory of aggravation.  Thus, the appellant must 
show competent evidence of aggravation inservice, and it is 
well to recall that the Court has held that an intermittent 
or temporary flare-up during service of a preexisting injury 
or disease does not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

In this regard in September 1968, the veteran complained of a 
locking left knee with associated pain.  The service 
examiner's impression was an old torn cartilage of the left 
knee.  The service medical records are negative for 
subsequent complaints about the left knee.  Moreover, the 
September 1969 separation examination report is negative for 
a left knee disorder.  Finally, there is no competent post-
service medical evidence that suggests any current left knee 
disorder was aggravated in service.  In fact, a VA examiner 
opined in an October 1998 examination report that the 
veteran's pre-existing left knee injury was not exacerbated 
by military service.  Without any competent evidence to the 
contrary, the Board must find this claim not well grounded.

From the foregoing the Board finds that there is no competent 
evidence showing that the veteran's pre-service left knee 
injury worsened during the appellant's active duty service.  
At best, the competent evidence can only be read to show some 
temporary increase in symptomatology in September 1968 while 
on active duty without competent evidence of a chronic 
increase in pathology.  Accordingly, without competent 
evidence of aggravation these claims must be denied as not 
well grounded. 

Likewise, the Board finds that the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
is not well grounded because there is no competent evidence 
of record that links the veteran's current hearing loss to 
the acoustic trauma experienced in service.  As noted above, 
based on the veteran's combat experience, the Board accepts 
that he was exposed to acoustic trauma during service.  
Furthermore, an October 1998 VA audio examination report 
establishes that the veteran currently has bilateral hearing 
loss, which meets the criteria for hearing loss required by 
VA.  38 C.F.R. § 3.385.

Significantly, however, there is no competent opinion that 
links the veteran's current bilateral hearing loss to any 
acoustic trauma in service.  For example, although in the 
October 1998 VA examination report the audiologist noted a 
history of acoustic trauma in service, he also noted a 
history of acoustic trauma after service at the veteran's 
place of employment in an auto body shop.  In any event, the 
VA audiologist did not link the veteran's current hearing 
loss to acoustic trauma exposure in service.  Therefore, 
without competent evidence linking the veteran's current 
hearing loss to service, the Board must find the claim not 
well grounded. 

In reaching this decision with respect to both issues on 
appeal, the Board observes that while the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  Here VA has given the veteran ample 
opportunity to obtain potentially relevant private medical 
records to no avail.  
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran incurred or 
aggravated a left knee disorder or bilateral hearing loss 
during service, and as the appellant has submitted no medical 
opinion or other competent evidence to show that any current 
left knee disorder or bilateral hearing loss is in any way 
related to his period of service, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claims are well grounded.  38 U.S.C.A. § 5107.  Hence, a 
denial of the benefits is in order.  

Although the Board has disposed of the claim of entitlement 
to service connection for a left knee disorder on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for a left knee disorder and bilateral 
hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

